Title: Account with Ezra Weeks, [16 July 1802]
From: Weeks, Ezra,Hamilton, Alexander
To: 



[New York, July 16, 1802]









Dr
Genl. Alexander Hamilton in Account with E Weeks
Cr


1802


1802





To Balance of Acct. of work & Materials rend. up to 15th. may
£158.14. 1
May 27th. 
By Cash
£120.  



“ Acct. of work & Materials up to July 3d
197.13.11
July 3
Balance
276. 3. 6



“ Danl. Hitchock Bill of Boards
3.13.  






“ Aymar & Prides Bill of Joist
1.19.  






“ John Aymars do of Do and Shingles
6. 3. 6 






“ A. Freelons Bill of Fans & Side lights
28.    







£396. 3. 6


£396. 3. 6


1802







July 3
To Balance
276. 3. 6








Received New York July 16. 1802 Received of A Hamilton Three hundred & Ninety six Dollars & 83 Cents on account.



E. Weeks


The Amount of Mr. J B: Dashes’ Bill was Credited on a Statement rendered May 15.

